FOOTE, C.
This case turns upon the point as to whether or not the evidence is sufficient to warrant the court below in finding that a certain instrument in writing made by the plaintiff to Sutherland, the defendant, was intended to be a deed, and not a mortgage. The evidence is conflicting, and the finding should be upheld. We advise that the judgment and order be affirmed.
We concur: Belcher, C. C.; Hayne, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order are affirmed.